       Case 4:19-cv-01424-YGR Document 177 Filed 09/11/20 Page 1 of 3



 1    Timothy J. Carlstedt (State Bar No. 168855)
      HUNTON ANDREWS KURTH LLP
 2    50 California Street, Suite 1700
      San Francisco, California 94111
 3    Tel.: (415) 975 – 3700
      Fax: (415) 975 – 3701
 4
      Edward T. Colbert (DC Bar No. 206425)
 5    William M. Merone (DC Bar No. DC-458104)
      Erik C. Kane (DC Bar No. DC-495156)
 6    Armin Ghiam (DC Bar No. DC-219290)
      HUNTON ANDREWS KURTH LLP
 7    2200 Pennsylvania Avenue, N.W.
      Washington, D.C. 20037
 8    Tel.: (202) 955 – 1500
      Fax: (202) 778 – 2201
 9
      Counsel for Defendant/Counterclaim Plaintiff
10    Constellation Brands U.S. Operations, Inc.
11
12                          UNITED STATES DISTRICT COURT
13                       NORTHERN DISTRICT OF CALIFORNIA
14
15
      THE VINEYARD HOUSE, LLC,
16    a California limited liability company,           Case No. 4:19-cv-01424-YGR
17           Plaintiff / Counterclaim-Defendant,
      v.                                                        DEFENDANT’S
18                                                              EXHIBIT LIST
19    CONSTELLATION BRANDS U.S.
      OPERATIONS, INC.,
20    a Delaware corporation,
21           Defendant / Counterclaim-Plaintiff.
22
            Pursuant to the Pretrial Order No. 1, except for exhibits that Defendant uses
23
     solely for impeachment, Defendant lists the documents or exhibits it may offer if
24
     the need arises at the trial of this action in Exhibit A attached hereto, and on
25
     Plaintiff’s exhibit list.
26
            Defendant’s failure to introduce any identified document or exhibit appearing
27
     on its exhibit list shall not be grounds for comment during trial. Any document or
28
      DEFENDANT’S EXHIBIT LIST                  -1-                         4:19-CV-01424-YGR
       Case 4:19-cv-01424-YGR Document 177 Filed 09/11/20 Page 2 of 3



 1
     portion thereof not specifically identified on an exhibit list or not offered into
 2
     evidence may be used at trial for the purposes of cross-examination, impeachment or
 3
     rehabilitation, if otherwise competent for such purposes. The inclusion of a document
 4
     on Defendant’s exhibit list does not mean that it waives any objection they may have
 5
     to the admissibility of the document if Plaintiff seeks to offer that document into
 6
     evidence. Defendant reserves the right to use additional exhibits solely for purposes
 7
     of impeachment. Defendant further reserves the right to use any exhibit on Plaintiff’s
 8
     exhibit list.
 9
10
                                           Respectfully Submitted,
11
12    Dated: September 11, 2020            HUNTON ANDREWS KURTH LLP
13
                                    By: /s/ Armin Ghiam
14                                      Timothy J. Carlstedt (State Bar No. 168855)
                                        HUNTON ANDREWS KURTH LLP
15                                      50 California Street, Suite 1700
                                        San Francisco, California 94111
16                                      Tel.: (415) 975 – 3700
                                        Fax: (415) 975 – 3701
17
                                           Edward T. Colbert (DC Bar No. 206425)
18                                         William M. Merone (DC Bar No. 458104)
                                           Erik C. Kane (DC Bar No. DC-495156)
19                                         Armin Ghiam (DC Bar No. DC-219290)
                                           HUNTON ANDREWS KURTH LLP
20                                         2200 Pennsylvania Avenue, N.W.
                                           Washington, D.C. 20037
21                                         Tel.: (202) 955-1500
                                           Fax: (202) 778 – 2201
22
                                           Counsel for Defendant/ Counterclaim Plaintiff
23                                         Constellation Brands U.S. Operations, Inc.
24
25
26
27
28
      DEFENDANT’S EXHIBIT LIST                -2-                         4:19-CV-01424-YGR
      Case 4:19-cv-01424-YGR Document 177 Filed 09/11/20 Page 3 of 3



 1
                                CERTIFICATE OF SERVICE
 2
 3         I hereby certify that on September 11, 2020, I caused the foregoing document
 4   and attached exhibit to be electronically filed with the Clerk of the Court using the
 5   CM/ECF system which will send notification of such filing to all attorneys of record.
 6
 7
 8   Dated: September 11, 2020              By: /s/ Armin Ghiam

 9                                                 Hunton Andrews Kurth LLP

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     DEFENDANT’S EXHIBIT LIST                -3-                         4:19-CV-01424-YGR
